 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KAHEAL PARRISH,                                   Case No. 1:19-cv-00490-NONE-BAM (PC)
12                       Plaintiff,                     ORDER ADVANCING SETTLEMENT
                                                        CONFERENCE
13           v.
14    BUGARIN, et al.,                                  (ECF No. 35)

15                       Defendants.                    Date: July 15, 2021
                                                        Time: 1:00 p.m.
16

17

18          A remote settlement conference in this matter is currently scheduled on July 16, 2021, at

19   10:00 a.m. before Magistrate Judge Stanley A. Boone. In light of the coronavirus (COVID-19)

20   outbreak and the evolving coronavirus protocols, the Court has ordered that the settlement

21   conference occur remotely through the Zoom videoconferencing application. (ECF No. 35.)

22          To accommodate the Court’s schedule, the Court finds it necessary to advance the

23   settlement conference previously scheduled on that date to July 15, 2021 at 1:00 p.m. All

24   provisions of the prior order setting the settlement conference, (ECF No. 35), shall apply for the

25   new settlement conference date. The parties shall submit their confidential settlement statements

26   at least one week in advance of the new settlement conference date.

27   ///

28   ///
                                                       1
 1        Accordingly, IT IS HEREBY ORDERED as follows:

 2     1. The remote settlement conference will be advanced to July 15, 2021 at 1:00 p.m.; and

 3     2. Counsel for Defendants shall contact Courtroom Deputy, Mamie Hernandez, at (559) 499-

 4        5672 or mhernandez@caed.uscourts.gov for the video and dial-in information, including

 5        any necessary passcodes, for all parties. Counsel for Defendants is also required to

 6        arrange for Plaintiff’s participation by contacting the Litigation Coordinator at the

 7        institution where Plaintiff is housed and providing the necessary Zoom contact

 8        information.

 9
     IT IS SO ORDERED.
10

11     Dated:   June 7, 2021                                /s/ Barbara   A. McAuliffe            _
                                                     UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
